Filed 4/13/16 P. v. Conn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                C073933

                   Plaintiff and Respondent,                                   (Super. Ct. No. 11F00158)

         v.

JOSEPH LEE CONN,

                   Defendant and Appellant.


THE PEOPLE,                                                                                C074223

                   Plaintiff and Respondent,                                   (Super. Ct. No. 11F00158)

         v.
                                                                               ORDER MODIFYING
ARSENIO BARAJAS,                                                              OPINION AND DENYING
                                                                                   REHEARING
                   Defendant and Appellant.
                                                                          [NO CHANGE IN JUDGMENT]



THE COURT:
It is ordered that the opinion filed herein on March 25, 2016, be modified as follows:



                                                             1
       On page 14, the third paragraph beginning with the word “Furthermore,” is deleted
and the following paragraph is inserted in its place:
              Futhermore, Barajas’s conviction for murder relied on a theory of
       felony murder in the commission of a burglary; Barajas’s intent to use force
       to take the property was irrelevant. As discussed above, “The felony-
       murder rule makes a killing while committing certain felonies murder
       without the necessity of further examining the defendant’s mental state.”
       (Chun, supra, 45 Cal.4th at p. 1182.) Barajas does not dispute that he
       committed an attempted burglary, and no further intent is necessary to
       support the conviction for murder. Consequently, any error in giving
       CALCRIM No. 301 was harmless beyond a reasonable doubt.
There is no change in the judgment.


BY THE COURT:



         /s/
       Blease, J.



         /s/
       Raye, P. J.



         /s/
       Hull, J.




                                             2
Filed 3/25/16 P. v. Conn CA3 (unmodified version)
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C073933

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F00158)

         v.

JOSEPH LEE CONN,

                   Defendant and Appellant.


THE PEOPLE,                                                                                  C074223

                   Plaintiff and Respondent,                                     (Super. Ct. No. 11F00158)

         v.

ARSENIO BARAJAS,

                   Defendant and Appellant.



         In this consolidated case, defendants Joseph Lee Conn and Arsenio Barajas appeal
from their respective convictions stemming from a murder and brutal beating committed
during an attempt to steal money and drugs from their victims’ residence. Conn and


                                                             1
Barajas, accompanied by Bryan Smith and Jamie Sandoval, hatched a scheme to steal
money and drugs that Sandoval’s drug dealer, Danny Fountain, kept in a shed in his
backyard. When Danny, his brother Brian Fountain, and their friend Scott Hanson came
out to defend their property, a fight ensued which resulted in Hanson’s death, and Brian
Fountain’s severe injuries.
       Conn, Barajas, and Sandoval were tried together with separate juries. Bryan
Smith pleaded guilty. Charged with first degree murder, attempted robbery, and
attempted murder, Conn was convicted of all three counts, while Barajas was convicted
of murder and attempted murder, with a mistrial declared on the charge of attempted
robbery.
       Defendants argue the jury instructions allowed the jury to convict them of first
degree murder and attempted murder without a finding of malice. We shall conclude that
no finding of malice was necessary, since the only theory of first degree murder and
attempted murder presented to the jury was felony-murder. Defendants also argue the
trial court should have given a requested instruction on imperfect self-defense. Again,
because the murder and attempted murder were committed during the commission of a
felony, neither self-defense nor defense of others was relevant or available.
       Barajas claims the court incorrectly instructed that his testimony required
supporting evidence. We conclude this was error, but was not prejudicial. Barajas
claims the trial court was biased in sentencing. Barajas forfeited this claim by failing to
raise it below, and it is meritless.
       Conn argues that attempted theft is a lesser included offense of attempted robbery,
and his jury should have been given an instruction on the lesser included offense. We
shall conclude that the court instructed on the lesser included offense of attempted
burglary, and there was no evidence the attempted crime was mere theft as opposed to
burglary. Conn argues the court erred by denying his request to cross-examine one of the
victims in an effort to show the victim was in fact responsible for the murder of Scott

                                             2
Hanson. As there was no direct or circumstantial evidence of third party culpability, the
trial court did not err. Conn argues the trial court erred in not granting his request for
mistrial. We shall conclude the trial court did not abuse its discretion in determining the
offending testimony could be cured by admonition.
       We shall affirm the judgments.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Sacramento police responded to 2131 Amanda Way in Sacramento at
approximately 4:00 a.m. on New Year’s Day, 2011, after receiving a call regarding a
felony assault in progress. At the house was Danny Fountain, who had received minor
injuries, Danny’s brother Brian Fountain, who was seriously injured, their mother Betty
Yarberough, and in the backyard of the house Scott Hanson, who was dead.
       Danny Fountain lived at the house on Amanda Way with his mother and brother.
Scott Hanson lived with them. Danny sold methamphetamine. Codefendant Jamie
Sandoval and his girlfriend Tamicia DeSoto were two of Danny’s customers. Sandoval
and DeSoto knew that Danny kept drugs and money in a wooden box inside the shed in
his backyard.
       On New Year’s Eve, around 6:30 p.m., Sandoval, DeSoto, defendant Joseph Conn
and defendant Arsenio Barajas went to Bryan Smith’s home. Several other people related
in some fashion to Bryan Smith were also there. While they were there, Conn, Bryan
Smith, DeSoto, Barajas, and Sandoval started talking about “pull[ing] a lick,” slang for
committing a robbery. They wanted to get drugs and money. They discussed going to
Danny Fountain’s house because he had drugs and money, which he kept in a shed in the
back of his house.
       In the course of the discussion, Conn asked whether they would need weapons,
and DeSoto told them they would not need any weapons. However, they fully expected
someone to be home. The plan was to get the drugs and money from the shed, but if it
was not in the shed, to go into the house. Conn wanted to be the one to go into the

                                              3
backyard because he knew how to break the lock off of the safe. He planned to use bolt
cutters to cut the lock off. He carried the bolt cutters, a hammer, and a crowbar in a
backpack. Bryan Smith was also planning to go to the backyard, while Barajas and
Sandoval were going to stay in the front.
       The group did not expect the men in the house (the Fountains & Hanson) to have
guns, but they thought the men might defend their property with whatever they could use
that was in the backyard. Sandoval and Bryan Smith’s father, Tim, sawed the handle off
of a pick ax. Bryan Smith put duct tape on the ax handle so it would have a better grip.
Conn planned to take the ax handle. He said he would carry it to the backyard with him
in case anyone was there. However, Barajas was the one who ended up taking the ax
handle. Bryan Smith took an old mop or broom handle to use as a weapon.
       Before they left, Conn put on a black beanie, with holes cut for his eyes. Bryan
Smith also had a makeshift ski mask made out of a beanie. Barajas wore a dark hoodie
and a bandana covering his face.
       They all left Bryan Smith’s apartment around 2:00 a.m. Before going to the
Fountain’s house, they went to Michael McNabb’s house to switch cars, because
Sandoval’s truck was too well known in the Fountain’s neighborhood. They left DeSoto
at McNabb’s house to stay and smoke methamphetamine with him.
       When the group got to the Fountain home, the plan was for Sandoval to pick up
the rest of the group after they had stolen the money and drugs. Conn and Bryan Smith
went to the backyard, Barajas stayed in the front. The Fountains’ dogs started barking.
Although the various accounts were inconsistent, what follows is a reasonable
approximation of the melee that ensued. Hanson ran outside, and started fighting Conn
and Bryan Smith. Conn hit Hanson in the head with the bolt cutters. Hanson hit the
ground. Conn later claimed to have “laid out . . . [¶] . . . [¶] . . . the big white guy” by
repeatedly hitting him in the head. Hanson, who was white, was six feet tall and weighed



                                               4
298 pounds. DeSoto, who knew all the occupants of the house, assumed by Conn’s
description that he had “laid out” Hanson.
       Brian Fountain, who saw two people beating on Hanson, came outside, grabbed a
two by two piece of wood, and started stick fighting with Bryan Smith. At some point
Danny Fountain ran outside. Conn punched Danny Fountain in the mouth. Everyone
was swinging and hitting each other. Either Hanson or Brian Fountain got Bryan Smith
in a choke hold, and Bryan Smith was screaming for help. Barajas ran to the backyard
when he heard Bryan Smith screaming. Barajas hit the person choking Bryan Smith and
together with Conn, got the man off of Bryan Smith. Two of the men that had come out
of the house were lying motionless on the ground. Conn “pocket check[ed]” both men
for anything valuable before leaving. The three intruders ran out of the backyard. Conn
left the backpack he had carried in the backyard. Sandoval picked the group up in the car
and they drove away.
        Afterward, they went back to Bryan Smith’s house. Conn was laughing and
bragging about hitting Hanson.
       The Fountain household had no landline, only Hanson’s cell phone and Brian
Fountain’s cell phone. Danny and his mother were looking through the house for the
charger to Brian Fountain’s phone, because the phone had to be charged before they
could make a call. Danny Fountain went to the next door neighbors’ house to call 911.
The 911 call came in at 4:20 a.m., and the officers responded at 4:27 a.m.
       The cause of Hanson’s death was three blows to the back of the head, which
fractured the skull and caused bleeding in the brain. The forensic pathologist from the
coroner’s office opined that there was nothing inconsistent with death having occurred
around 4:00 a.m. Brian Fountain suffered multiple lacerations to the scalp, a laceration
from the lower right eye extending to mid-forehead, the loss of the right eye due to
rupture of the globe, frontal skull fracture and intracranial hemorrhage, and multiple
facial fractures.

                                             5
       DeSoto pleaded guilty to attempted robbery, assault with force likely to produce
great bodily injury, and accessory to murder in exchange for a four year, eight month
sentence and her testimony. Bryan Smith pleaded guilty to attempted murder as an aider
and abettor, accessory to murder, and attempted robbery, in exchange for and ten-year
eight-month prison term and his testimony.
       Defendant Conn presented the theory that Hanson was already dead when the
defendants entered the Fountain backyard. In support of this he presented the testimony
of one of the responding paramedics, who stated that when he arrived at the scene after
being dispatched at 4:20 a.m., he raised Hanson’s arm and concluded the body was in
rigor mortis. That would have meant Hanson had been dead “for a period of time.”
Conn also produced an expert, Dr. Curtis Rollins, who testified that, having reviewed
various reports, he calculated the time of death to be between 10:30 p.m. the prior night
and 1:30 in the morning, well before the thieves arrived.
       The three defendants, Conn, Barajas, and Sandoval, were tried together with
separate juries. All three defendants were charged with first degree murder of Scott
Hanson with the special circumstance that the murder was committed during the
attempted commission of a robbery, attempted murder of Brian Fountain, and attempted
robbery. Conn’s jury found him guilty on all counts. Barajas’s jury found him guilty of
first degree murder and attempted murder, but deadlocked on the special circumstance
and the attempted robbery charge. The court declared a mistrial as to attempted robbery
and the special circumstance. The trial court sentenced Conn to life without parole plus
nine years, and sentenced Barajas to 34 years to life in prison.




                                             6
                                        DISCUSSION
                                           I
                            Issues Common to Both Defendants

A.      Because Defendants Were Convicted of First Degree Murder Under a Theory of
        Felony Murder, the Jury Was Not Required to Find Malice
        The trial court instructed the jury that “Homicide is the killing of one human being
by another. Murder is a type of homicide. The defendant is charged with murder in
Count One.” The trial court then instructed the jury on felony murder, indicating that the
defendant would be guilty of first degree murder if the jury found the defendant intended
to commit robbery or burglary and the victim’s death was caused while attempting to
commit the robbery or burglary, even if the defendant did not intend to kill the victim.
No other theory of first degree murder was presented to the jury.
        Defendants now argue that the first degree murder conviction must be reversed
because the instructions allowed the jury to convict them of first degree felony murder
without first finding that the homicide that occurred was murder because it was
committed with malice.
        Defendants start with the Supreme Court’s statement in People v. Chun (2009) 45
Cal.4th 1172, 1183 (Chun), that there are no nonstatutory crimes. They then point to the
language of Penal Code section 189 as it sets forth the felony-murder rule.1 As is
relevant, section 189 provides: “All murder . . . which is committed in the perpetration
of, or attempt to perpetrate, arson, rape, carjacking, robbery, burglary, . . . is murder of
the first degree.” Section 187, in turn, defines murder as a homicide “with malice
aforethought.” (§ 187, subd. (a).) Defendants reason that they cannot be convicted of
first degree murder on a felony-murder theory unless the jury first found that the




1   Further statutory references to sections of an undesignated code are to the Penal Code.

                                               7
homicide that was committed was in fact a murder, and a finding that the homicide
committed was a murder required the jury first to find the element of malice.
       Chun relied on by defendants, refutes their argument. Chun stated: “The felony-
murder rule makes a killing while committing certain felonies murder without the
necessity of further examining the defendant’s mental state.” (Chun, supra, 45 Cal.4th at
p. 1182.) Chun explained that malice is either express or implied. (Id. at p. 1181.)
Malice is express “when there is manifested a deliberate intention unlawfully to take
away the life of a fellow creature.” (§ 188.) Malice is implied, “when no considerable
provocation appears, or when the circumstances attending the killing show an abandoned
and malignant heart.” (§ 188.) Because the definition of implied malice in section 188 is
vague, it requires judicial interpretation. (Chun, at p. 1181.) Courts have interpreted
implied malice as having both a physical (“ ‘the performance of “an act, the natural
consequences of which are dangerous to life” ’ ”) and mental (knowing “ ‘ “that his
conduct endangers the life of another and . . . act[ing] with a conscious disregard for
life” ’ ”) component. (Ibid.)
       Thus, the mental component of implied malice (conscious disregard for life) is an
interpretation of the abandoned and malignant heart language of section 188. (Chun,
supra, 45 Cal.4th at p. 1184) “The felony-murder rule renders irrelevant conscious-
disregard-for-life malice, but it does not render malice itself irrelevant. Instead, the
felony-murder rule ‘acts as a substitute’ for conscious-disregard-for-life malice. . . . ‘The
felony-murder rule imputes the requisite malice for a murder conviction to those who
commit a homicide during the perpetration of a felony inherently dangerous to human
life.’ [Citation.]” (Id. at p. 1184.) Malice is imputed when a defendant commits a felony
to prevent the defendant from claiming that he was unaware of the danger to life when he
committed the underlying felony. (Id. at p. 1182.) “ ‘[B]y declaring the conduct to be
felonious, society has warned him of the risk involved.’ ” (Ibid.)



                                              8
       Since Chun, the Supreme Court has affirmed that a jury need not find that a
defendant acted with malice where the murder charge is based on felony murder.
“ ‘Felony-murder liability does not require an intent to kill, or even implied malice, but
merely an intent to commit the underlying felony. [Citation.]’ [Citations.] ‘The felony-
murder doctrine, whose ostensible purpose is to deter those engaged in felonies from
killing negligently or accidentally, operates to posit the existence of that crucial mental
state—and thereby to render irrelevant evidence of actual malice or the lack thereof—
when the killer is engaged in a felony whose inherent danger to human life renders
logical an imputation of malice on the part of all who commit it.’ [Citation.]” (People v.
Bryant (2013) 56 Cal.4th 959, 965.)
       Section 189 directs that burglary and attempted burglary are underlying felonies
for purposes of the first degree felony-murder rule. Defendants do not dispute that they
committed an attempted burglary. Their intent to commit a burglary was sufficient to
impute malice for purposes of felony murder, and the trial court did not err by failing to
instruct the jury that it had to find malice.
B.     The Trial Court Correctly Refused to Instruct on Self-Defense
       Defendants argue the trial court should have instructed the jury on self-defense
and defense of others. By the same reasoning, they argue that the trial court erred when it
told the jury in response to a question, that self-defense was not an available defense, and
when it failed to instruct on the lesser included offenses of voluntary manslaughter and
attempted voluntary manslaughter based on imperfect self-defense.
       Their reasoning is as follows: They cannot be convicted of felony murder unless
the jury first found that the killing was murder. Murder requires that the killing was
unlawful. The killing here was not unlawful because defendants were justified in using
deadly force in self-defense or the defense of others.
       Defendants argued at trial that a species of self-defense instruction should be given
because even though the defendants trespassed onto the Fountains’ property for the

                                                9
purpose of theft, they were attacked suddenly by the victims, and had the right to act in
defense of themselves and of Bryan Smith. Defendants never asserted that the killing of
Hanson or the attempt to kill Brian Fountain was justified as self-defense, only that it was
imperfect self-defense. Imperfect self-defense is the unreasonable but good faith belief in
having to act in self-defense. (People v. Rios (2000) 23 Cal.4th 450, 460.) Rather than
being a perfect defense to murder, it is a mitigating circumstance that reduces an
intentional, unlawful killing from murder to voluntary manslaughter because it negates
the element of malice. (Id. at p. 461.)
       The trial court ultimately decided not to give an imperfect self-defense instruction.
The court stated that imperfect self-defense did not apply in this situation because the
right of self-defense was not available in this situation. Later, during jury deliberations,
the Barajas jury sent a note to the court stating: “In the DA’s closing arguments she
discussed the fact that ‘self defense’ does not come into play in this case. But we
understand closing arguments are not evidence. Are there instructions you can give us
that would clarify [whether] defendant[s] in this case are able to act in ‘self defense’ to
get away from victims in the commission of a crime.” The court responded that self-
defense was not an available defense. The trial court was correct.
       Ordinary self-defense, “ ‘ “applicable when a defendant reasonably believes that
his safety is endangered--may not be invoked by a defendant who, through his own
wrongful conduct (e.g., the initiation of a physical attack or the commission of a felony),
has created circumstances under which his adversary’s attack or pursuit is legally
justified. [Citations.] It follows, a fortiori, that the imperfect self-defense doctrine
cannot be invoked in such circumstances.” ’ ” (People v. Enraca (2012) 53 Cal.4th 735,
761.) Where one’s own wrongful conduct, including, as is relevant here, the commission
of a felony, has created the circumstances leading to the adversary’s attack, self-defense
may not be invoked. (In re Christian S. (1994) 7 Cal.4th 768, 773, fn. 1.)



                                              10
       Defendants argue that they had the right to assert imperfect self-defense because
the felony they were committing was not forcible and atrocious. This argument is based
on People v. Ceballos (1974) 12 Cal.3d 470 (Ceballos), which held that a defendant who
had set up a trap pistol in his garage could not claim self-defense when the pistol shot a
burglar. Ceballos stated that although section 197 provides that homicide is justifiable
when committed in resisting an attempt to commit a felony, if the felony is burglary, the
burglary must be of such character and manner that it reasonably creates a fear of great
bodily harm before a person may respond with deadly force. (Ceballos, at pp. 479-480)
Defendants reason that if the felony that is the basis for felony murder is not a forcible
and atrocious crime, and the victim of that felony responds with a use of deadly force,
such response is unlawful and the defendant has the right to resist the unlawful use of
deadly force by self-defense.
       Defendants are wrong. As previously explained, the circumstance of felony
murder serves to impute the element of malice, obviating the need for the jury to find
malice. Self-defense and imperfect self-defense are relevant only to the issue of the
existence or nonexistence of malice. (People v. Johnson (2007) 150 Cal.App.4th 1467,
1481-1482.) Since malice is irrelevant to felony murder, so too are the doctrines of self-
defense and imperfect self-defense. (People v. Tabios (1998) 67 Cal.App.4th 1, 8,
disapproved on another point in Chun, supra, 45 Cal.4th at p. 1193.)
       Even if defendants’ reasoning was sound, the victims in this case were justified in
resisting the burglary because it was conducted in such a character and manner that it
reasonably created a fear of great bodily harm, unlike the burglary in Ceballos. The
defendants entered the victims’ property late at night, armed with weapons, and used
those weapons to attack the victims. Conn had bolt cutters, Bryan Smith had a bat, and
Barajas had an ax handle. The first victim, Hanson, was unarmed and was outnumbered
by two masked and armed burglars. This burglary was performed in such a manner that
the victims reasonably feared great bodily harm, and had a right to respond to the force.

                                             11
Defendants’ attack being unlawful, they had no right to claim self-defense or imperfect
self-defense. A defendant may not claim self-defense or imperfect self-defense where he
has “through his own wrongful conduct (e.g., the initiation of a physical assault or the
commission of a felony), . . . created circumstances under which his adversary’s attack or
pursuit is legally justified.” (In re Christian S., supra, 7 Cal.4th 768, 773, fn. 1.)
       Accordingly, the trial court did not err, either in refusing to give an imperfect self-
defense instruction, or in instructing the jury that self-defense was not available.
Likewise, since unreasonable self-defense is relevant only to determine whether malice
has been established, limiting the crime to the lesser offense of voluntary manslaughter,
and since malice is irrelevant when the charge is felony murder, the trial court did not err
in failing to give the lesser offense instructions of voluntary manslaughter and attempted
voluntary manslaughter. (People v. Balderas (1985) 41 Cal.3d 144, 197.)
                                             II
                                  Issues Raised by Barajas
A.     CALCRIM No. 301 Was Not Prejudicial
       The trial court gave the following instruction, a modification of CALCRIM No.
301, regarding accomplice testimony: “Except for the testimony of Tamicia DeSoto,
Bryan Smith, Arsenio Barajas and Jamie Sandoval which requires supporting evidence,
the testimony of only one witness can prove any fact. Before you conclude that the
testimony of one witness proves a fact, you should carefully review all the evidence.”
Later, the trial court further instructed that if the jury found defendants guilty, then
Tamicia DeSoto and Bryan Smith were accomplices. The court further instructed, “You
may not convict the defendant . . . based on the testimony of an accomplice alone. You
may use the testimony of an accomplice to convict the defendant only if: [¶] One. The
accomplice’s testimony is supported by other evidence that you believe. [¶] Two. That
supporting evidence is independent of the accomplice’s testimony, and . . . [¶] . . . that
supporting evidence tends to connect the defendant to the commission of the crimes.”


                                              12
       Barajas testified at trial, giving testimony that was exculpatory to himself and to
the other defendants. He now argues that the instruction that his testimony required
supporting evidence to prove any fact diluted the value of his self-exculpatory testimony
and effectively reduced the prosecution’s burden of proof.2 We agree that the instruction
was error, but not that it was prejudicial.
       Self-exculpatory testimony is not subject to the rule of corroboration. (People v.
Guiuan (1998) 18 Cal.4th 558, 569.) “Accomplice testimony is suspect because, like
hearsay, it too may be unreliable. ‘[Experience] has shown that the evidence of an
accomplice should be viewed with care, caution and suspicion because it comes from a
tainted source and is often given in the hope or expectation of leniency or immunity.’
[Citations.] In addition to being derived from a suspect source accomplice testimony is
frequently cloaked with a plausibility which may interfere with the jury’s ability to
evaluate its credibility.” (People v. Tewksbury (1976) 15 Cal.3d 953, 967.) “Where a
witness testifies for a defendant, the rationale underlying the cautionary instruction no
longer applies, so it is usually held that the giving of the cautionary instruction is error.
[Citations.] Thus, a court should not instruct that testimony for the defense should be
viewed with distrust simply because it comes from an accomplice.” (People v. Fowler
(1987) 196 Cal.App.3d 79, 87.)
       The instruction given by the trial court placed the burden on Barajas to introduce
corroborating evidence in order to have the jury consider his self-exculpatory testimony
and consequently reduced the prosecution’s burden of proof. (Cool v. United States
(1972) 409 U.S. 100, 104 [34 L.Ed.2d 335].) However, the error was harmless beyond a
reasonable doubt. (Chapman v. California (1967) 386 U.S. 18, 24 [17 L.Ed.2d 705].)




2 Conn initially joined in this argument, but later acknowledged any error did not
prejudice him.

                                              13
        Barajas’s exculpatory testimony centered on his lack of intent to use force in the
theft of the victims’ property.
        Barajas argues this lack of intent would have entitled him to argue self-defense or
defense of others pursuant to Ceballos, supra, 12 Cal.3d 470. As we have explained,
Ceballos is not controlling here because the commission of this burglary reasonably
created a fear of great bodily harm in the victims.
        Furthermore, since the two crimes of which Barajas was convicted, murder and
attempted murder, both relied on a theory of felony murder in the commission of a
burglary, Barajas’s intent to use force to take the property was irrelevant. As discussed
above, “The felony-murder rule makes a killing while committing certain felonies murder
without the necessity of further examining the defendant’s mental state.” (Chun, supra,
45 Cal.4th at p. 1182.) Barajas does not dispute that he committed an attempted burglary,
and no further intent is necessary to support the convictions for murder and attempted
murder. Consequently, any error in giving CALCRIM No. 301 was harmless beyond a
reasonable doubt.
B.      No Judicial Bias
        Barajas argues the matter should be remanded for resentencing because the trial
court could not be objective when sentencing him.3 Barajas claims an incident during his
testimony resulting in a reprimand from the trial judge rendered the judge biased in
sentencing.
        Barajas first took the witness stand in front of his own jury, where he testified that
sometime in the year before the incident Conn had called him from Colorado and told
him he (Conn) was going to kill someone. Conn called him back less than an hour later
sounding out of breath, and told him there had been “so much blood.” Barajas later took




3   Conn initially joined this argument, but later conceded it did not prejudice him.

                                              14
the witness stand in front of all three juries, and on cross-examination was asked if he
remembered his earlier statement to detectives stating he did not know who had hit one of
the victims, but he thought it was Conn. Barajas had said that Conn was hitting everyone
really hard, and that Conn had no “remorse for shit like this.” Barajas responded that he
remembered making the statement, but that it had not been true. The prosecutor then
asked if Conn did have remorse when he did “stuff like that.” After the court overruled
an objection to the question, Barajas responded, “After he told me that he killed that
person in Colorado--” Conn’s counsel immediately objected.
       The trial court sustained the objection, ordered the jury to disregard the statement,
and ordered all the juries to step outside. The following exchange ensued:

              “THE COURT: You think that’s funny?

              “[BARAJAS]: No, sir.

              “THE COURT: You’re ordered not [to] say that. You’re ordered
       not to even mention anything about that at all. Period. Nothing. You’re
       not going to cause a mistrial if that’s what you’re trying to do.

              “[BARAJAS]: I’m not trying.

              “THE COURT: Certainly can’t cause a mistrial for yourself
       anyway. That’s not on the table for you. You’re not going to do yourself
       any favors with your jury because your jury’s privy to this whole thing and
       they know dang well you’re not saying anything about it because we keep
       kicking the other jury out.

               “Do you want to encourage them to think that you’re lying? Do you
       want to encourage them to think you have no respect for the Court[?] You
       want to encourage the jury that you have here to just convict you because
       they’re not going to believe anything you say when you do stuff like that?
       Is that what you want?

              “[BARAJAS]: No, sir. [¶] . . . [¶]

              “[COUNSEL FOR BARAJAS]: I think the issue is on this remorse
       has to do with the Colorado issue and that’s why [Conn’s counsel]
       objected.


                                             15
          “THE COURT: No. No. No way. That question is as clear as can
be. Did he have no remorse. His answer was not even responsive to her
question. His answer -- her question was, do you not have any remorse, is
that true. He has no remorse. His answer is yes or no to that. [¶] . . . [¶] . .
. He . . . never had to touch the Colorado issue. [¶] . . . [¶] . . . The answer
was not called for. The question did not call for that answer. I mean he
deliberately stated that. It’s very clear to me he deliberately stated that. [¶]
. . . [¶]

        “You know we’ve gone over and over this. We have three juries so
he doesn’t say this kind of stuff. We all know this is always a problem. He
testifies in front of three juries and [Conn’s counsel’s] going to make a
mistrial motion which I’m going to deny but she’s going to make it. She
has to. [¶] . . . [¶]

        “These are always the danger with three defendant cases. We’ve
taken efforts. This defendant has been here -- has been here throughout this
entire thing. He understands the importance of why we have them
separated. He understands the importance of the issue in Colorado, how it
should never be mentioned.

        “And I am making a finding that I think he deliberately, I have no
doubt in my mind that he deliberately stated the Colorado, brought up the
Colorado issue. It was not responsive to the question asked and he did it
solely for the purpose of either trying to cause a mistrial or he did it to --
either for himself or for the other defendants; I’m not sure which.

        “But I think the record is very clear that what he did was deliberate.
He sat through every single one of those sessions we’ve had, where we’re
all outside the presence of the [juries] carefully gone through what can and
cannot come in front of each jury.

        “And so he thinks he’s apparently smarter than the rest of us and can
pull things like that. And I wouldn’t be surprised if he does it again. But
we’ll see how that -- what happens on that issue. [¶] . . . [¶]

        “I am ordering you again, Mr. Barajas, you may not mention no
matter what you think the question is it never calls for Colorado response.
Nothing about anything to do with Joseph Conn’s prior -- his stay in
Colorado, what he may have told you about the prior homicide, about
killing anybody.

      “No question anybody asks here is ever calling for that answer when
we have both of these juries or all three juries present. And so I am directly


                                       16
       ordering you not to do that again. If you violate that order there are a
       variety of contempt issues the Court has in its power. I can remove all of
       your good time credits up to this point. Then accumulated in county jail.
       There are a variety of other issues the Court may consider.”
       Later at sentencing, Barajas gave a statement in which he emphasized that he had
been convicted of murder even though he had not killed anyone. Barajas’s attorney
asked the trial court to sentence him to the lower term for attempted murder and
concurrently for the murder and attempted murder because of his limited involvement in
the crime and the continuous nature of the conduct.
       In response, the trial court stated: “. . . I watched this trial, and I watched it from
start to finish. I watched your statement to the police. I watched . . . you take the stand,
and I watched you lie for hours on the stand. [¶] . . . I didn’t believe much of anything of
what you said. [¶] And so you can try to take the position that you’ve got no
responsibility in this case. But I’ve read this probation report, and you’ve been dodging
responsibility since you were a young man. [¶] . . . [¶] But I heard testimony here where
you . . . did burglaries with Mr. Smith. You routinely committed crimes. You were
committing crimes all the time with the -- Smith, Mr. Conn, all leading up to this incident
here. [¶] And the idea that you’re going to portray yourself as some sort of victim
because you -- you were dragged into this, your children were taken from you, you were
dragged into this by Mr. Conn. [¶] You have no absolutely no insight whatsoever to the
fact that you made these choices. . . . [¶] . . . [¶] You were the one that decided to go to
this robbery and stand up outside so when this -- and when this thing went bad, you were
the one who went back there armed, ready to do whatever was necessary to extricate your
friend so that they could get away with this crime. [¶] So you are 100 percent
responsible in every respect to this. And you got exactly what you deserved, which was a
conviction for first degree murder. [¶] And you are going to get exactly what you
deserve, which is spending the [rest] of your life in prison.”




                                              17
       The trial court sentenced defendant to the upper term of nine years for the
attempted murder, citing the reasons that: (1) Barajas was on probation at the time of the
incident, (2) he had prior convictions that were of an increasingly serious nature, and (3)
the crime was brutal and callous. The court imposed consecutive sentences because the
attempted murder was separate from the murder.
       Barajas now argues that because of Barajas’s prohibited response to the
prosecution’s question on cross-examination, the trial court was biased when it sentenced
him. Barajas forfeited this claim of judicial bias by not raising it below. (People v.
Farley (2009) 46 Cal.4th 1053, 1110.) Barajas argues he raised the issue by requesting
concurrent terms and the low term on the attempted murder. The request in no respect
raised the issue of judicial bias. In any event, the claim is also meritless.
       Barajas has the burden of establishing facts to support his position. (Betz v.
Pankow (1993) 16 Cal.App.4th 919, 926.) Neither the trial court’s rulings against a
party, nor its expressions of opinion based on observation of the witnesses and evidence
demonstrates bias. (People v. Guerra (2006) 37 Cal.4th 1067, 1111, overruled on
another ground in People v. Rundle (2008) 43 Cal.4th 76, 151.)
       The trial court’s comments when sentencing Barajas constituted no more than its
expressions of opinion based on the observation of the evidence and witnesses, and did
not demonstrate bias. The reasons given by the trial court to support its sentencing
choices were appropriate and reasonable. The reasonableness of the sentence is
evidenced by the fact that it was recommended by the probation report. Barajas has
failed to establish the trial court was biased in sentencing.
                                             III
                                   Issues Raised by Conn
A.     The Court Was Not Required to Instruct on Attempted Theft
       Conn was convicted of first degree murder while engaged in the attempted
commission of a robbery, attempted murder, and attempted robbery. He argues the theft


                                              18
only became an attempted robbery when force was applied after the theft was interrupted
and abandoned. He argues the jury should have been given an instruction for attempted
theft as a lesser included offense of attempted robbery.
       “A trial court must instruct the jury sua sponte on a lesser included offense only if
there is substantial evidence, ‘ “that is, evidence that a reasonable jury could find
persuasive” ’ [citation] which, if accepted, ‘ “would absolve [the] defendant from guilt of
the greater offense” [citation] but not the lesser’ [citations].” (People v. Cole (2004) 33
Cal.4th 1158, 1218.) Conversely, “the trial court need not, even if requested, instruct the
jury on the existence and definition of a lesser and included offense if the evidence was
such that the defendant, if guilty at all, was guilty of the greater offense.” (People v.
Kelly (1990) 51 Cal.3d 931, 959.)
       In this case, the trial court instructed the jury on robbery, attempted robbery,
burglary, attempted burglary, and theft. The theft instruction was given to explain
burglary, which required entry into a building with the intent to commit theft.
       The trial court was not required to instruct on attempted theft because attempted
burglary was the only possible lesser included offense to attempted robbery. The
evidence indicated the defendants intended to steal money and drugs from the victims,
and that they expected the money and drugs to be located in a shed behind the house. A
burglary is committed when a person enters, inter alia, a house, outhouse, or other
building with intent to commit a felony. (§ 459.) A building is generally defined as a
place that has walls on all sides and is covered by a roof, although this definition has been
broadly construed. (People v. Labaer (2001) 88 Cal.App.4th 289, 296.) The Supreme
Court has defined a building as an enclosed area “into which a reasonable person would
believe that a member of the general public could not pass without authorization.”
(People v. Valencia (2002) 28 Cal.4th 1, 11, disapproved on another point in People v.
Yarbrough (2012) 54 Cal.4th 889.)



                                              19
       Here, the shed that the defendants intended to break into was about four feet by six
feet, had a door that could be and was locked, and had a roof. This was a building for
purposes of the burglary statute. There was no evidence that the defendants expected to
steal property from anywhere but inside the shed or the house. Thus, the evidence was
such that the defendant, if guilty at all, was guilty of either attempted burglary or
attempted robbery, and the trial court instructed on both theories. No attempted theft
instruction was required.
B.     Court Properly Excluded Third Party Culpability Evidence
       Conn claims the trial court erred by excluding “evidence about animosity between
the male members of the Amanda Way household . . . .” He claims the exclusion of this
evidence violated his rights under the Sixth and Fourteenth Amendments to the United
States Constitution and his right to introduce relevant evidence under article I, section 28,
subdivision (d) of the California Constitution.4
       Conn’s counsel made a motion to allow the cross-examination of Danny Fountain
regarding family dynamics. During Danny’s interview with police he repeatedly brought
up disagreements he had with Brian Fountain and Hanson. He said that they had no
morals, that they lied, and that they were thieves. Danny felt that Brian was freeloading
off of him. During Danny’s testimony, he indicated he had a problem with his brother
Brian taking his “stuff” without permission. The night of the murder, Hanson was
supposed to have gone to pick up some money for Danny, and Danny was annoyed that
he took hours to return.


4 This claim with respect to the California Constitutional provision makes little sense.
Section 28 of article I of the Constitution is a victim’s rights provision. Subdivision (d)
in particular states: “The granting of these rights to victims shall not be construed to
deny or disparage other rights possessed by victims. The court in its discretion may
extend the right to be heard at sentencing to any person harmed by the defendant. The
parole authority shall extend the right to be heard at a parole hearing to any person
harmed by the offender.”

                                              20
       Conn’s counsel wanted to cross-examine Danny on his relationship with his
brother and with Hanson to show that Danny killed Hanson earlier in the evening, and
that Hanson was dead when the defendants arrived.
       The trial court denied Conn’s motion to introduce evidence of third party
culpability, stating: “[Y]ou think you can establish motive and opportunity, basically.
But the motive . . . is slim to nonexistent . . . and the opportunity is no different than
almost any crime scene where you have people together at the same area. I mean he was
living at the same house, so of course, you have opportunity. [¶] . . . [¶] They’re
probably stealing his meth or his money or both and it makes him mad. . . . Really that’s
really all that you have to go from there to say that -- to then point the finger at him and
say he’s the killer.” The trial court did, however, allow Conn to produce his own expert
to say that Hanson’s death occurred hours before the defendants arrived at the Amanda
Way house.
       To be admissible, third-party culpability evidence “need only be capable of raising
a reasonable doubt of defendant’s guilt.” (People v. Hall (1986) 41 Cal.3d 826, 833.)
Evidence that shows nothing more than motive and opportunity does not raise a
reasonable doubt. (Ibid.) “[T]here must be direct or circumstantial evidence linking the
third person to the actual perpetration of the crime.” (Ibid.)
       The only information Conn provided was that Danny may have been mad at
Hanson, and thought his brother and Hanson were thieves. The trial court correctly
determined that such evidence was nothing more than motive and opportunity, and as
such did not raise a reasonable doubt of his guilt. There was no direct or circumstantial
evidence linking Danny to the murder of Hanson. The trial court did not err in excluding
the testimony.
       Conn’s federal constitutional and state constitutional claims are likewise without
merit, as the ordinary rules of evidence do not impermissibly infringe on his state or
federal constitutional right to present a defense. (People v. Prince (2007) 40 Cal.4th

                                              21
1179, 1243.) Moreover, Conn was able to present a defense. He presented his own
expert to testify that his time-of-death calculations indicated Hanson died before the
defendants came to the house. The paramedic’s testimony was consistent with this. He
presented the testimony of Danny’s neighbors to testify to inconsistencies in Danny’s
account of where the fight occurred. He presented the testimony of Officer Brian Bell to
refute Danny’s claim that he had thrown an object at the neighbor’s house during the
fight in order to get their attention. His attorney cross-examined Danny about being
annoyed with Hanson that night because Hanson took so long to come back with Danny’s
money. Conn’s attorney argued Danny was responsible for the murder in her closing
argument. Conn was not prevented from presenting his defense.
C.     Motion for Mistrial Properly Denied
       Conn argues the trial court abused its discretion when it denied his motion for
mistrial following Barajas’s statement that Conn “told me that he killed that person in
Colorado . . .” There was no abuse of discretion.
       As soon as Barajas made his statement, Conn’s counsel objected, the trial court
sustained the objection, and added, “The jury’s ordered to disregard that.” Outside the
presence of the jury, Conn’s counsel moved for a mistrial, and added that if the court
denied the mistrial, “then I would just simply ask the Court to just admonish the jury, to
disregard -- just disregard the last answer and not reiterate what the answer was.” The
court denied the mistrial motion and admonished the jury when it returned as follows:
“At this time you are ordered to disregard the last statement or answer to the question
made by Mr. Barajas. You’re ordered to disregard it 100 percent. Treat it as if you never
heard the answer in any way. [¶] Do not speculate as to the answer in this case. I’m
striking it from the record. That means that you never consider it for any purpose in your
deliberations. [¶] Furthermore, do not discuss what happened in any way with each
other, whether you’re from the same jury or from any other jury. And this is the same for
all testimony.”

                                             22
       Conn argues the trial court abused its discretion in denying the motion for mistrial,
and argues the admonition given the jury was not effective in preventing prejudice.
       The denial of a motion for mistrial is reviewed for abuse of discretion. (People v.
Cunningham (2001) 25 Cal.4th 926, 984.) A motion for mistrial should be granted only
if the trial court, “ ‘ “is apprised of prejudice that it judges incurable by admonition or
instruction. [Citation.] Whether a particular incident is incurably prejudicial is by its
nature a speculative matter, and the trial court is vested with considerable discretion in
ruling on mistrial motions.” ’ ” (People v. Cox (2003) 30 Cal.4th 916, 953, disapproved
on another point in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) In other words,
a mistrial is to be granted only when the party’s chances of receiving a fair trial have
been irreparably damaged. (People v. Bolden (2002) 29 Cal.4th 515, 555.) It is only the
exceptional case in which the improper matter is of such a character that its prejudice
cannot be removed by the trial court’s admonitions. (People v. McNally (2015) 236
Cal.App.4th 1419, 1429.) “ ‘Juries often hear unsolicited and inadmissible comments
and in order for trials to proceed without constant mistrial, it is axiomatic the prejudicial
effect of these comments may be corrected by judicial admonishment; absent evidence to
the contrary the error is deemed cured. [Citations.]’ [Citation.]” (Id. at pp. 1428-1429.)
       The trial court instructed the jury to disregard Barajas’s comments, and as there
were no indications to the contrary, we assume the jury followed the trial court’s
instructions. (People v. Williams (2015) 61 Cal.4th 1244, 1280.) This was not a case in
which a defendant of sterling character was accused of committing a crime that was
inconsistent with his reputation as a law-abiding citizen. Whether Conn had committed a
prior murder was not a fact that would prejudice the jury in this case, where he was
charged with felony-murder and there was overwhelming evidence that an underlying
felony was committed and that a person died during its commission. The trial court did
not abuse its discretion in denying the mistrial motion.



                                              23
D.    No Cumulative Error
      Conn argues the cumulative effect of the multiple errors was prejudicial. Since we
have found no error, we reject the claim. (People v. Butler (2009) 46 Cal.4th 847, 885.)
                                     DISPOSITION
      The judgment is affirmed.




                                           /s/
                                         Blease, J.


We concur:



        /s/
      Raye, P. J.



        /s/
      Hull, J.




                                           24